Citation Nr: 0719056	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Service connection for atrial fibrillation, post pace maker 
implantation and transient ischemic attack, to include as 
secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1970 to February 
1972.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.  This matter was 
later transferred to the VA RO in St. Paul, Minnesota.       


FINDINGS OF FACT

1.	In April 2002, the veteran claimed service connection for 
heart disorders to include atrial fibrillation.  

2.	In an October 2002 rating decision, the RO denied the 
veteran's service connection claim for atrial fibrillation, 
which became final as the veteran did not appeal the decision 
to the Board.  

3.	In May 2004, the veteran filed a claim to reopen his 
service connection claim for atrial fibrillation, claiming 
the disorder as secondary to his service-connected diabetes 
mellitus type II.    

4.	In the December 2004 rating decision currently on appeal, 
the RO denied the veteran's May 2004 claim.  

5.	The veteran has submitted new and material evidence to 
reopen his service connection claim for atrial fibrillation.  

6.	There is a balance of positive and negative evidence which 
does not satisfactorily prove or disprove that the veteran's 
atrial fibrillation relates to his service connected diabetes 
mellitus type II.  


CONCLUSIONS OF LAW

1.	An October 2002 RO rating decision that denied the 
veteran's claim for service connection for atrial 
fibrillation is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§ 20.200 (2006).   

2.	New and material evidence has been submitted to reopen the 
claim of service connection for atrial fibrillation.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).     

3.	Atrial fibrillation, post pace maker implantation and 
transient ischemic attack, is secondarily related to the 
veteran's service-connected diabetes mellitus, type II.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Veteran's Claim to Reopen his Service Connection 
Claim

In April 2002, the RO construed a service connection claim 
for atrial fibrillation, post pace maker implantation and 
transient ischemic attack (atrial fibrillation) in a 
statement from the veteran dated in April 2002.  The RO 
denied this claim in an October 2002 rating decision.  The 
veteran did not appeal this decision to the Board.  This 
decision became final therefore.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2006).  

The veteran filed a claim to reopen this service connection 
claim in May 2004.  In this claim, the veteran argued that 
his atrial fibrillation should be service connected as the 
disorder was proximately due to his service-connected 
diabetes mellitus type II (diabetes).  In the December 2004 
rating decision on appeal, the RO denied the claim.        

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the veteran's 
underlying service connection claim here, the Board must 
first decide whether VA has obtained new and material 
evidence since the October 2002 final rating decision which 
denied the veteran's service connection claim for atrial 
fibrillation.    

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final October 2002 decision with 
the evidence obtained since then.  The relevant evidence at 
that time consisted of the veteran's statements, service 
medical records, VA treatment records, a May 2002 VA 
compensation examination report, private medical treatment 
records, and an April 2002 letter from a private physician 
describing the veteran's then-current disorders.  In sum, 
this evidence demonstrated that the veteran had been treated 
for hypertension since the late 1970s, that he had undergone 
heart surgeries beginning in 1996, and that he had diabetes 
(service connected in a May 2002 rating decision).  But none 
of this evidence showed that the veteran had been treated for 
a heart disorder while in service between May 1970 and 
February 1972, or within one year of discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309.  And none of this evidence 
related the veteran's heart disorder to his service-connected 
diabetes.  See 38 C.F.R. § 3.310.  As such, the RO denied the 
veteran's service connection claim for atrial fibrillation in 
October 2002.  Again, this decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
October 2002 rating decision.  Since that decision, the RO 
has received additional statements from the veteran, 
additional private medical treatment records, a January 2003 
letter from the veteran's private treating registered nurse 
connecting the veteran's diabetes to coronary artery disease, 
January 2003, June 2004, and August 2005 letters from the 
veteran's private physicians connecting diabetes with the 
veteran's various heart disorders, an August 2004 VA 
compensation examination report and opinion denying a 
relationship between atrial fibrillation and diabetes, a 
March 2005 addendum to that VA report and opinion, confirming 
the non-existence of a relationship, and transcripts of an 
August 2005 personal hearing before the RO, and of an April 
2007 video hearing before the Board.    

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the October 2002 final 
rating decision.  Moreover, the Board finds the private 
physicians' June 2004 and August 2005 nexus letters to be 
material as well.  These letters relate to the central 
unestablished fact necessary to substantiate the veteran's 
service connection claim here - that his atrial fibrillation 
relates to his service-connected diabetes.  This medical 
evidence was lacking prior to the October 2002 decision, but 
is now part of the record.  This evidence is therefore not 
only new, but is material as well.  38 C.F.R. § 3.156(a).  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the claim to reopen the service connection claim 
for atrial fibrillation is granted.  

III.  The Merits of the Claim for Secondary Service 
Connection

As noted earlier, the veteran now claims that his atrial 
fibrillation relates not to service directly, but to his 
service-connected diabetes.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Allen, Leopoldo, and Tobin, each supra.  

In this matter, the medical evidence clearly indicates that 
the veteran currently has diabetes, which the RO has 
recognized in granting service connection, and currently has 
atrial fibrillation, which is demonstrated by the VA and 
private medical opinions of record dated in January 2003, 
June 2004, August 2004, March 2005, and August 2005.  As 
such, the Board finds that the evidence does not preponderate 
against the veteran's claim to current atrial fibrillation 
and diabetes.  38 C.F.R. § 3.310(a).  

The evidence is in conflict, however, on the issue of whether 
the veteran's atrial fibrillation relates to his service-
connected diabetes.  On the one hand, the VA examiner, in her 
August 2004 and March 2005 opinions, found the two disorders 
unrelated.  On the other hand, private medical opinions dated 
in June 2004 and August 2005 specifically connect atrial 
fibrillation to diabetes.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

The Board has closely reviewed these opinions and finds each 
persuasive and of probative value.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

With regard to the private examiners' opinions, the Board 
finds it significant that the physicians who personally treat 
the veteran for his heart disorders believe that diabetes 
relates to each of the veteran's heart disorders.  These 
physicians - both of whom are cardiologists - are presumed 
familiar with heart complications associated with diabetes.  
And these physicians, as the veteran's treating specialists, 
are presumed familiar with the various troubles and issues 
the veteran faces.  

Moreover, the Board notes that each private examiner supports 
his opinion with a rationale.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (supporting clinical data or other rationale should 
accompany medical opinion to meet required degree of medical 
certainty needed for a service connection finding).  The June 
2004 examiner stated that hyperglycemia preceded the 
veteran's development of atrial fibrillation, and that this 
hyperglycemia led to diabetes which was likely a causative 
factor for the atrial fibrillation.  And the August 2005 
examiner described the ways in which diabetes relates to left 
ventricular dysfunction and to atrial fibrillation.  

For the above-stated reasons, the private medical opinions 
are of probative value.  But the Board also notes that 
neither of these physicians indicated that the claims file 
had been reviewed prior to offering his opinion.  

With regard to the August 2004 and March 2005 VA opinions, 
the Board finds it significant that the reviewing physician 
reviewed the claims file - to include the private medical 
records and letters (except for the August 2005 private 
opinion) - before offering the opinions.  And the Board finds 
that this examiner supported her opinions with a rationale - 
i.e., diabetes and atrial fibrillation are unrelated because 
atrial fibrillation predated the onset of diabetes based on 
serology readings through the 1980s and 1990s.  See Bloom and 
Leshore, both supra.  But these opinions have certain 
limitations as well.  See Evans and Gabrielson, both supra.  
The examiner's specialization is unclear.  And the examiner 
is not the veteran's treating physician.   As such, although 
of probative value, this examiner's opinions, as with the 
private opinions, have certain weaknesses.  

Based on the collective value of the medical nexus evidence, 
it is not clear in the record whether the veteran's diabetes 
relates to his atrial fibrillation.  As such, the Board must 
weigh the credibility and probative value of this evidence.  
See Evans and Owens, both supra.  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson, supra.  Under this guidance, the 
Board finds the favorable and unfavorable evidence pertaining 
to the veteran's claim to be equally persuasive and of 
comparable probative value.  

The RO fulfilled its duty to provide the veteran with medical 
examination to assist in the development of his claim.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (VA must provide 
medical examination conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
But, even with the resulting evidence, the Board cannot find 
that the evidence preponderates against the veteran's 
secondary service connection claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Rather, the Board finds the evidence 
in relative equipoise.  This is therefore an appropriate case 
in which to invoke VA's doctrine of reasonable doubt.  As 
such, the Board grants the veteran the benefit of the doubt 
surrounding his secondary service connection claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for atrial fibrillation, post pace maker 
implantation and transient ischemic attack, is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


